     Case 3:19-cv-00284-MMD-WGC Document 17 Filed 04/21/20 Page 1 of 3



1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3      NATHAN DOUGLAS LAWRENCE,                              Case No. 3:19-cv-00284-MMD-WGC
4                                              Plaintiff                    ORDER
5             v.
6      ELKO COUNTY, et al.,
7                                         Defendants
8
9     I.     DISCUSSION

10           This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

11    an individual who has been released from the custody of the Nevada Department of

12    Corrections (“NDOC”). Plaintiff submitted an application to proceed in forma pauperis for

13    prisoners. (ECF No. 1). As Plaintiff has now been released for NDOC custody, the Court

14    issued an Order requiring Plaintiff to update his address and file an application to proceed

15    in forma pauperis by a non-prisoner. (ECF No. 14). It appears from the docket that

16    Plaintiff did not receive the Court’s Order. (See ECF No. 15). Although Plaintiff filed a

17    change of address, he did not file an application to proceed in forma pauperis by a non-

18    prisoner. Because it appears that Plaintiff did not receive the Court’s previous Order, the

19    Court now directs Plaintiff to file an application to proceed in forma pauperis by a non-

20    prisoner within thirty (30) days from the date of this order or pay the full filing fee of $400.

21           Plaintiff has also filed a document entitled supplement to count II (ECF No. 13), as

22    well as several other documents containing demands for jury trial, statements explaining

23    his kites, or additional exhibits. (ECF Nos. 6, 8, 9, 10, 11, 12, 13.)1 The Court will not

24    piecemeal Plaintiff’s complaint together from multiple filings.           Plaintiff’s operative

25    complaint must contain all claims, defendants, and factual allegations that Plaintiff wishes

26    to pursue in this lawsuit. To the extent that Plaintiff’s various filings can be construed as

27
28           1
             ECF Nos. 8, 9, 10, 11, and 12 are identical and were filed on the same day. It
      appears that the same document was filed repeatedly by accident.
     Case 3:19-cv-00284-MMD-WGC Document 17 Filed 04/21/20 Page 2 of 3



1     requests to supplement his complaint, they are denied. The Court grants Plaintiff leave
2     to file a fully complete first amended complaint within 30 days. If Plaintiff does not file a
3     fully complete amended complaint, the court will screen his complaint (ECF No. 1-1) and
4     will not consider any allegations in Plaintiff’s other filings.
5            If Plaintiff chooses to file a first amended complaint, he is advised that a first
6     amended complaint supersedes (replaces) the original complaint and, thus, the first
7     amended complaint must be complete in itself. See Hal Roach Studios, Inc. v. Richard
8     Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party
9     was named in the original complaint is irrelevant; an amended pleading supersedes the
10    original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (holding
11    that for claims dismissed with prejudice, a plaintiff is not required to reallege such claims
12    in a subsequent amended complaint to preserve them for appeal).                Plaintiff’s first
13    amended complaint must contain all claims, defendants, and factual allegations that
14    Plaintiff wishes to pursue in this lawsuit. Moreover, Plaintiff must file the first amended
15    complaint on this Court’s approved prisoner civil rights form, and it must be entitled “First
16    Amended Complaint.”
17    II.    CONCLUSION
18           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
19    Plaintiff the approved form application to proceed in forma pauperis by a non-prisoner, as
20    well as the document entitled information and instructions for filing an in forma pauperis
21    application.
22           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
23    Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis for
24    non-prisoners; or (2) pay the full filing fee of $400.
25           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
26    dismissal of this action may result.
27           IT IS FURTHER ORDERED that to the extent that Plaintiffs various filings (can be
28    construed as requests to supplement the complaint, (ECF Nos. 6, 8, 9, 10, 11, 12, 13),



                                                     -2-
     Case 3:19-cv-00284-MMD-WGC Document 17 Filed 04/21/20 Page 3 of 3



1     they are denied. Plaintiff is granted leave to file a fully complete first amended complaint.
2            IT IS FURTHER ORDERED that, if Plaintiff chooses to file a first amended
3     complaint, Plaintiff will file the first amended complaint within 30 days from the date of
4     entry of this order.
5            IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
6     approved form for filing a § 1983 complaint, instructions for the same, and a copy of his
7     complaint (ECF No. 1-1) and a copy of his other non-duplicative filings (ECF Nos. 6, 8,
8     13). If Plaintiff chooses to file a first amended complaint, he must use the approved form,
9     and he will write the words “First Amended” above the words “Civil Rights Complaint” in
10    the caption.
11           IT IS FURTHER ORDERED that, if Plaintiff does not timely file a first amended
12    complaint, the Court will screen the original complaint (ECF No. 1-1) only and strike
13    Plaintiff’s other filings (ECF Nos. 6, 8, 9, 10, 11, 12, 13) from the docket.
14           DATED: April 21, 2020.
15
16                                               UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -3-
